Per Curiam:
We think that the evidence in this case presented a question for the jury as to defendant’s negligence and the freedom of the deceased from contributory negligence. The judgment and order-appealed from should, therefore, be reversed and a new trial ordered, with, costs to the appellant to abide the event. Present — Ingraham, P. J., McLaughlin, Clarke, Scott and Hotchkiss, JJ. Judgment and order-reversed and new trial ordered, with costs to appellant to abide event. Order to be settled on notice.